In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-253 CR

____________________


JASON DOYLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 94089




MEMORANDUM OPINION
 We have before the Court a motion from the appellant, Jason Doyle, to withdraw his
appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant personally, acting
pro se after counsel filed a brief which certifies that counsel could find no arguable error
upon which to base an appeal together with a motion to withdraw as counsel.  No opinion has
issued in this appeal. 
	The motion to withdraw as counsel is GRANTED.  Jason Doyle is enrolled pro se. 
It is further ORDERED that the motion to withdraw notice of appeal be GRANTED, and the
appeal is therefore DISMISSED.  The Clerk of the Court shall forward a duplicate copy of
this Order to the clerk of the court in which the notice of appeal was filed. 
	APPEAL DISMISSED.


                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered October 15, 2008
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.